                                                                             Motion GRANTED.
                                                                             Extension to 12/30/2019


                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF TENNESSEE
                                    NASHVILLE DIVISION

DAVID DELL’AQUILA, on behalf of                    )
himself and all others similarly situated,         )
                                                   )
       Plaintiffs,                                 )
                                                   )
       v.                                          )          No. 3:19-cv-00679
                                                   )
WAYNE LAPIERRE, the NATIONAL                       )          Judge Campbell
RIFLE ASSOCIATION OF AMERICA,                      )          Magistrate Frensley
and the NRA FOUNDATION, INC.                       )
                                                   )
       Defendants.                                 )



            NRA FOUNDATION’S UNOPPOSED MOTION FOR EXTENSION
                   OF TIME TO FILE RESPONSIVE PLEADING


       Defendant NRA Foundation, Inc. (“Defendant”), pursuant to Fed. R. Civ. P. 6(b)(1) and

LR 6.01(a), respectfully moves this Court for an extension of time up to and including December

30, 2019 to answer or otherwise respond to Plaintiff’s Amended Complaint (D.E. 5). In support

of its Motion, Defendant NRA states as follows:

       1.         Defendant was served with a copy of Plaintiff’s Amended Complaint on October

25, 2019, making the default response deadline November 15, 2019. See Fed. R. Civ. P.

12(a)(1)(A)(i).

       2.         Undersigned counsel has just recently been retained by Defendant and respectfully

needs additional time to prepare and file a responsive pleading to Plaintiff’s Amended Complaint.

       3.         On November 8, 2019, undersigned counsel communicated with the pro se

Plaintiff, who does not oppose this Motion.

       For these reasons, Defendant respectfully requests the Court grant this Motion and grant it




     Case 3:19-cv-00679 Document 18 Filed 11/12/19 Page 1 of 1 PageID #: 69
